Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 18, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00238-CV
____________
 
IN RE MARGARET CASTRO, Relator
 
 
 
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 


M E M O R
A N D U M   O P I N I O N
           
On March 18, 2010, relator, Margaret Castro, filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Honorable Josefina Rendon, sitting by designation in
the 308th District Court of Harris County, to vacate her order denying summary
judgment and dismissal and to direct Judge Rendon to dismiss Timothy Castro,
Jr., M.D.’s declaratory judgment action and affirmative defenses to relator’s
enforcement action.  Relator also filed an emergency motion for stay to
prevent the trial court from proceeding to trial.
           
Relator has an adequate remedy by appeal and therefore is not entitled to
mandamus relief.  Accordingly, we deny relator’s petition for writ of
mandamus and emergency motion for stay. 
 
                                                                       
PER CURIAM
 
 
Panel consists of Justices Frost,
Seymore, and Sullivan.